UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1949


FEN-PHEN SERIES 2005-01, A SERIES OF CAPTRAN FUNDING, LLC,

                Plaintiff - Appellant,

          v.

JAMES S. FARRIN, P.C.,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:09-cv-00479-JAB-WWD)


Submitted:   June 17, 2011                   Decided:    June 24, 2011


Before WILKINSON and     DUNCAN,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ryan J. Adams, SHIRLEY & ADAMS, PLLC, Raleigh, North Carolina,
for Appellant. James L. Gale, Matthew N. Leerberg, SMITH MOORE
LEATHERWOOD, LLP, Raleigh, North Carolina; T. Matthew Creech,
SMITH MOORE LEATHERWOOD, LLP, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Fen-Phen Series 2005-01, A Series Of Captran Funding,

LLC,     appeals        the       district       court’s     order       adopting      the

recommendation of the magistrate judge and dismissing its civil

complaint.         We   have      reviewed    the   record       and    find   no   error.

Accordingly, we affirm for the reasons stated by the district

court.        Fen-Phen Series 2005-01, A Series of Captran Funding

LLC,    v.    Farrin,      No.    1:09-cv-00479-JAB-WWD          (M.D.N.C.      July   19,

2010).        We dispense with oral argument because the facts and

legal    contentions        are    adequately       presented      in    the    materials

before       the   court    and    argument      would     not   aid    the    decisional

process.



                                                                                 AFFIRMED




                                             2